Citation Nr: 0510715	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for residuals of a left 
long finger injury.

4.  Entitlement to service connection for abdominal pain.

5.  Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently rated as 10 percent 
disabling, from an initial grant of service connection.  


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served in the Army from December 1982 to December 
2002.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for right 
knee disability and for lumbar spine disability, and 
entitlement to a higher initial evaluation for left knee 
degenerative joint disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All the evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.

2. The veteran does not have any current residuals of a left 
long finger injury.

3. Abdominal pain does not constitute a disability for which 
service connection may be granted.  


CONCLUSIONS OF LAW

1. A left long finger disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A symptom, like abdominal pain, that is not associated 
with a current diagnosed disability is not subject to service 
connection.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

The veteran contends that he currently suffers from residuals 
of a left long finger injury and from abdominal pain due to 
active service.  After review of the evidence, the Board 
finds that the record does not support his claims of 
entitlement to service connection for residuals of a left 
long finger injury and for abdominal pain.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
disabilities before the Board at this time are not included 
in the list of disorders under 38 C.F.R. §§ 3.307 and 3.309. 

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In considering the veteran's service connection claims, the 
Board acknowledges his complaints that he suffers from 
residuals of a left long finger injury and from abdominal 
pain.  His opinion alone, however, cannot meet the burden 
imposed by 38 C.F.R. § 3.303 with respect to the relationship 
between events incurred during service and his current 
complaints of residuals of a left long finger injury and 
abdominal pain.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, his statements qualify as lay evidence, 
which is considered competent if it is provided by a person 
who has knowledge of facts or circumstances and who can 
convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).

Entitlement to Service Connection for Residuals of Left Long 
Finger Injury

The Board acknowledges that the veteran's service medical 
records show he injured his left middle finger during active 
service.  However, in an October 1988 service X-ray report, 
the veteran's left hand was noted as normal.  In a September 
2002 VA examination report, initiated shortly before his 
discharge from active service, the examiner noted that the 
veteran complained of pain and locking in his left middle 
finger that required wearing a brace.  After examining the 
veteran, the examiner specifically stated in the report that 
there was no pathology to render a diagnosis concerning the 
veteran's left middle finger condition.  In addition, a 
September 2002 VA X-ray report listed an impression of normal 
left hand.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In addition, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285; dismissed in part and vacated in part on 
other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).   

In this case, the preponderance of the evidence establishes 
that the veteran does not suffer from any current residuals 
of a left long finger injury, as physical findings are 
unremarkable.  Therefore, the veteran's claim of entitlement 
to service connection for residuals of a left long finger 
injury must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
Entitlement to Service Connection for Abdominal Pain 

The Board acknowledges that the veteran's service medical 
records reflect treatment for abdominal pain from 1997 to 
2000.  In the September 2002 VA examination report, the 
examiner noted that the veteran complained of constant left-
sided abdominal pain.  However, the examiner specifically 
stated in the report that there was no pathology to render a 
diagnosis concerning the veteran's complaints of unspecified 
abdominal pain.  

As noted above, service connection requires the diagnosis of 
a current, chronic disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In addition, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285; dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  The Board also notes that while 
abdominal pain may constitute a symptom of a disease or 
injury subject to service connection, a symptom not 
associated with a diagnosed disability is not subject to 
service connection.  See 38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  The rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004) (Schedule), do not recognize abdominal pain as 
a compensable disability in its own right.  A symptom may be 
associated with a compensable disability only if medical 
evidence shows it to be consistent with and attributable to a 
specifically diagnosed disability.  In this case, there is no 
competent medical evidence of record showing that the veteran 
suffers from abdominal pain consistent with or attributable 
to a current diagnosed disability. 

In this case, the preponderance of the evidence establishes 
that the veteran does not suffer from a current disability 
due to disease or injury incurred or aggravated during his 
active military service and manifested by abdominal pain, as 
physical findings are unremarkable.  As noted above, 
abdominal pain constitutes a symptom and is not by itself a 
disability for which service connection may be granted.  
Therefore, the veteran's claim of entitlement to service 
connection for abdominal pain must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the 38 U.S.C.A. § 5103(a) notice 
requirements concerning the issues of entitlement to service 
connection for residuals of a left long finger injury and 
abdominal pain have been satisfied.  With regard to 
requirement (1), above, the Board notes that the RO sent the 
veteran a VCAA notice letter in August 2002 informing him 
what was needed to establish entitlement to service 
connection.  With regard to requirements (2) and (3), the 
Board notes that the RO's letter also notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the August 2002 letter explained that VA would obtain 
relevant records from any Federal agency (to include the 
military, VA, and the Social Security Administration), and 
that it would also make reasonable efforts to help him obtain 
other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the August 2002 letter, the veteran 
was also informed that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claims.  Finally, with 
respect to requirement (4), the Board notes that it does not 
appear from the record that the veteran has explicitly been 
asked to provide "any evidence in [his] possession that 
pertains to" his claims.  As a practical matter, however, 
the veteran has been amply notified of the need to provide 
such evidence, both with respect to his claims for 
entitlement to service connection for residuals of a left 
long finger injury and abdominal pain.  In addition, the RO 
issued him a SOC in December 2003 that contained the complete 
text of 38 C.F.R. § 3.159, from which the Court drew the 
fourth notice requirement.  Given this correspondence, it 
seems untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's VCAA notice 
letter to the veteran dated in August 2002.   However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the August 2002 letter from the RO was 
sent to the veteran prior to the RO's March 2003 rating 
decision that is the basis of the veteran's appeal for 
entitlement to service connection for residuals of a left 
long finger injury and abdominal pain.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the August 2002 letter as well as 
the December 2003 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the December 2003 SOC both sent by the RO to 
the veteran included notice that the appellant had a full 
year to respond to a VCAA notice.  Under the Veterans 
Benefits Act of 2003, it is now permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the August 2002 letter as well as the December 
2003 SOC issued by the RO.  The Board concludes that any 
defect in the notice requirements of the VCAA that may exist 
in this instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for residuals of a left 
long finger injury and abdominal pain.  In addition to 
service medical records, VA has obtained a VA examination 
report.  The veteran has not supplied information concerning 
any private medical records related to these claimed 
disabilities.  The Board concludes that sufficient evidence 
to decide the claims has been obtained and that any defect in 
the development requirements of the VCAA that may exist in 
this instance would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for residuals of a left 
long finger injury is denied.

Entitlement to service connection for abdominal pain is 
denied.


REMAND

In the February 2004 VA Form 9, the veteran indicated that he 
is currently being treated for his claimed right knee and 
lumbar spine disabilities by a physician.  VA must attempt to 
procure treatment records identified by the veteran.  See 
38 C.F.R. § 3.159(c) (2004).  

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  Based upon treatment for a right knee injury and 
lumbar spine complaints in service, the September 2002 VA 
radiologic report that listed an impression of mild 
degenerative changes in the right knee, and the claimed 
current treatment for right knee and lumbar spine 
disabilities, the Board finds that it is necessary to obtain 
additional VA examination reports concerning whether the 
veteran suffers from right knee and lumbar disabilities 
related to his active military service.  VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

Additional due process development is also required with 
regard to the veteran's claim for entitlement to an increased 
evaluation for left knee degenerative joint disease, 
currently rated as 10 percent disabling, from an initial 
grant of service connection.  In a December 2003 rating 
decision, the RO granted entitlement to service connection 
for degenerative joint disease of the left knee and assigned 
a 10 percent rating under Diagnostic Codes 5010-5260, 
effective from January 1, 2003.  In a February 2004 VA Form 
9, the veteran noted that he disagreed with the "VA decision 
on my case," stated that he continued to suffer from chronic 
pain in his knees, and noted that a physician indicated his 
left knee would require surgery.  The Board considers the 
veteran's statements in the February 2004 VA Form 9 
concerning his left knee as a notice of disagreement 
concerning the assignment of the initial 10 percent rating 
for veteran's left knee disability in the RO's December 2003 
rating decision.  A review of the veteran's claims folder 
does not indicate that a statement of the case (SOC) has been 
issued for this claim.  See 38 C.F.R. § 19.26 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, in such circumstances, that the Board is to remand 
the claim to the RO for issuance of an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Furnish the veteran and his 
representative with an SOC pertaining to 
the veteran's disagreement with the 
initial 10 percent disability evaluation 
assigned for left knee degenerative joint 
disease.  Concomitant with such action, 
advise the veteran and his representative 
of the statutory period of time within 
which the veteran must furnish VA with a 
substantive appeal on these issues in 
order to perfect his appeal.

2.  Request that the veteran to identify 
all VA and non-VA health care providers 
that have treated him for his claimed 
right knee and lumbar spine disabilities 
during the period of December 2002 to the 
present.  Obtain records from each health 
care provider the veteran identifies.

3.  Thereafter, schedule the veteran for 
a VA examination to determine the current 
nature and extent of his claimed right 
knee disability and whether it is related 
to active military service.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for review 
-- including all treatment records and VA 
examination reports as well as all 
service medical records.  The examiner 
should provide a diagnosis or diagnoses 
of the veteran's current claimed right 
knee disability.  Any necessary related 
studies should be done.  For each 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
during his active military service.  

4.  In addition, schedule the veteran for 
a VA examination to determine the current 
nature and extent of his claimed lumbar 
spine disability and whether it is 
related to active military service.  The 
claims folder and a copy of the REMAND 
should be made available to the examiner 
for review -- including all treatment 
records and VA examination reports as 
well as all service medical records.  The 
examiner should provide a diagnosis or 
diagnoses of the veteran's current 
claimed lumbar spine disability.  Any 
necessary related studies should be done.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
during his active military service.

5.  Readjudicate the veteran's claims of 
entitlement to service connection for a 
right knee disability and for a lumbar 
spine disability.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits since December 
2003.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


